DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-13 in the reply filed on 08/04/2021 is acknowledged. The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because the invention requires a different field of search in addition the inventions of Group I and Group II have separate status in the art. Furthermore, the examination of any intended use limitation and/or functional language as recited in the apparatus of claims 1-13 would yield a different examination of the same limitation in that of the method claims 14-20 as it has been held that process limitations do not have patentable weight in an apparatus claim.  See MPEP § 2114 that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebsch et al. (Huebsch hereinafter) US 2017/0211044 cited in the IDS filed on 02/25/2019.


Regarding claim 1, Huebsch discloses a mold capable of preparing a cellular or acellular construct, the mold comprising: a block including a three-dimensional cavity for a sample (microwell or culture plate) as discussed in at least paragraphs 36, 43 and 58; a base (microfluidic channel structure) as discussed in at least paragraphs 36 and 43; and shown in Figs. 7A, 7E and 7F; and a removable sheet (stencil) inserted between the block and the base as discussed in at least paragraphs 36, 42-48 and 58.
Regarding claim 5, Huebsch discloses wherein the sheet (stencil) is thinner than the base (microfluidic channel structure) as shown in Figs. 7A, 7E and 7F.
Regarding claim 7, Huebsch discloses wherein the cavity has a dog-bone geometry as discussed in at least paragraphs 44 and 57.
Regarding claim 10, Huebsch discloses wherein the base includes a rectangular cut-out and a rectangular ridge supporting the removable sheet as shown in Fig. 7A.
Regarding claim 13, Huebsch discloses mechanical constraints at each end of the cavity to constrain cell driven contraction and to allow for gripping the sample after the sample is removed from the mold (multiple micro-tissues either within the stencil, or after removal of the stencil, can be submerged into a hydrogel-forming mixture that crosslinks to form a gel that will support and hold the micro-tissues for easy manipulation; paragraph 123); also see paragraph 124.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huebsch US 2017/0211044 as applied above to claims 1, 5, 7, 10 and 13.
Regarding claim 2, Huebsch does not explicitly disclose wherein the block is made from polytetrafluoroethylene (PTFE).
However, Huebsch does disclose in paragraph 68 that The substrate can include a polymeric material such as: polyolefins, polystyrenes, "tissue culture treated" polystyrenes, poly(alkyl)methacrylates and poly(alkyl)acrylates, poly(acrylamide), poly(carbonate), poly(ethylene glycol), poly(N-isopropyl acrylamide), polyacrylonitriles, poly(vinylacetates), poly(vinyl alcohols), chlorine-containing polymers (such as poly(vinyl)chloride), polyoxymethylenes, polycarbonates, polyamides, polyimides, polyurethanes, polyvinylidene difluoride (PVDF), phenolics, amino-epoxy resins, polyesters, polyethers, polyethylene terephthalates (PET), polyglycolic acids (PGA), poly-(p-phenyleneterephthalamides), polyphosphazenes, polypropylenes, silicon, as well as copolymers and combinations thereof.
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to use a block that is made from polytetrafluoroethylene (PTFE), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Regarding claim 3, Huebsch does not explicitly disclose wherein the base is made from poly lactic acid (PLA).
However, Huebsch does disclose in paragraph 68 that The substrate can include a polymeric material such as: polyolefins, polystyrenes, "tissue culture treated" polystyrenes, poly(alkyl)methacrylates and poly(alkyl)acrylates, poly(acrylamide), poly(carbonate), poly(ethylene glycol), poly(N-isopropyl acrylamide), polyacrylonitriles, poly(vinylacetates), poly(vinyl alcohols), chlorine-containing polymers (such as poly(vinyl)chloride), polyoxymethylenes, polycarbonates, polyamides, polyimides, polyurethanes, polyvinylidene difluoride (PVDF), phenolics, amino-epoxy resins, polyesters, polyethers, polyethylene terephthalates (PET), polyglycolic acids (PGA), poly-(p-phenyleneterephthalamides), polyphosphazenes, polypropylenes, silicon, as well as copolymers and combinations thereof.
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to use a base that is made from poly lactic acid (PLA), since it has been held to be 
Regarding claim 4, Huebsch does not explicitly disclose wherein the sheet(stencil) is made from polytetrafluoroethylene (PTFE).
However, Huebsch does disclose in paragraph 62 that the stencils can include materials such as polydimethylsiloxane (PDMS), surface functionalized PDMS, polyimide, polyurethane, SU8, thermoplastics, poly(methylmethacrylate) (PMMA), polycarbonate (PC), polystyrene (PS), polyethylene terephthalate (PET), polycaprolactone (PCL), poly(vinyl chloride) (PVC), fibrin, glass, quartz, silicon, hydrogel forming polymers (e.g. polyacrylamide, polyethylene glycol, alginate, agarose), protein-based gels (e.g., gelatin, collagen, and/or fibrin) or any combination thereof. In some instances, the stencil is made from an elastomeric material such as a flexible polymeric material.
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to use a sheet (stencil) that is made from polytetrafluoroethylene (PTFE), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Regarding claim 6, Huebsch does not disclose wherein the sheet is coated with silicone grease prior to insertion of the sheet between the block and the base.
However, Huebsch does disclose in paragraph 60 that the stencil can be coated with a blocking agent to inhibit cell adhesion to the stencil. Such a coating facilitates removal of the stencil without removal of the micro-tissue from the substrate. In addition, coated with a blocking agent diminishes cell adhesion to the top of the stencil, for example between microwells, so that each micro-tissue is separate from the others. The blocking coating can be a polymeric coating, a protein coating, or a detergent. Examples of suitable stencil coatings include Pluronics, polyethylene oxide, alginate, poly-N-isopropylacrylamide, bovine serum albumin, or combinations thereof. The stencil coatings can also include hydrogels such as bisacrylamide, alginate, agarose, polyethylene glycol diacrylate, or any combination thereof.
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to use a silicone grease, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Regarding claims 8-9 and 11-12, Huebsch does not explicitly disclose the claimed dimensions of the substrate (i.e., the block, the base, the cavity). However, well/culture plates are well known in the art to be provided with a variety of dimensions based on the intended sample that is housed within. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).


	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796